—Order, Supreme Court, Bronx County (David Levy, J.), entered May 22, 1991, which denied defendant’s CPL 440.10 motion to vacate his conviction of murder in the second degree, unanimously affirmed.
Defendant failed to prove by a preponderance of the evidence that the testifying witness was promised a benefit as a result of his testimony (see, CPL 440.30 [6]). None of the witnesses testified at the CPL article 440 hearing that an agreement was made with the witness in violation of People v Novoa (70 NY2d 490, 496; see, People v Jones, 193 AD2d 468, lv denied 81 NY2d 1074). Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.